DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
	The examiner acknowledges the specification amendments submitted on 4/24/2020. The final page reads “Please amend paragraph 0103 as follows…” however there do not appear to be any indicated changes to paragraph 0103. It is possible that the applicant forgot to include a page because not all of paragraph 0103 is shown. Because of this the amendments will not be accepted at this time.

Claim Objections
Claims 23-27, 34, 36-37, 39 and 40 are objected to because of the following informalities:  
As to claim 23, use of “it” and/or “its” is somewhat unclear. While the examiner believes “its” in line 2 refers to the base portion, and “its” + “it” in line 4 refer to the sleeve, the wording could potentially be interpreted otherwise. The examiner recommends removing the terms “it” and “its” and reciting the actual structure that these terms are intended to refer to.  
Claims 24-27 are objected to as they depend from claim 23.
As to claim 34, use of “it” and/or “its” is somewhat unclear. While the examiner believes “its” in line 3 refers to the base portion, and “its” + “it” in line 5 refer to the sleeve, the wording could potentially be interpreted otherwise. The examiner recommends removing the terms “it” and “its” and reciting the actual structure that these terms are intended to refer to.  
Claims 36-37 are objected to as they depend from claim 34.
As to claim 39, use of “it” and/or “its” is somewhat unclear. While the examiner believes “its” in line 3 refers to the base portion, and “its” + “it” in line 5 refer to the sleeve, the wording could potentially be interpreted otherwise. The examiner recommends removing the terms “it” and “its” and reciting the actual structure that these terms are intended to refer to.  
As to claim 40, “wherein the sleeve is a needle extension adjustment sleeve is adjustable with respect to the base portion” appears grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites that the “the needle adjustment sleeve is rotationally coupled to the needle cartridge”. However, claim 34 requires that the sleeve is part of the needle cartridge. The claim is thus saying that the needle cartridge is rotationally coupled to itself. The examiner believes that claim 37 may have been intended to say that the needle adjustment sleeve is rotationally coupled to the base, which is how the claim will be treated for the sake of compact prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “needle extension adjustment mechanism” in claims 24 and 35 and “linkage mechanism” in claims 32, 33, and 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26, 28, 30, 31, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnet (US 5,279,552).
As to claim 21, Magnet discloses a microneedling apparatus (Figs. 1-4) comprising: a main body (56 + housing of reciprocation unit 24); a needle cartridge (see annotated Fig. 4 below) removably coupled at an angle to the main body (couples at 90° angle to 56); and an electric motor (64) housed in the main body, the electric motor coupled to an angular drive (74) for converting rotary motion to linear motion for moving a drive shaft (32) contained in the needle cartridge in a reciprocal motion along an axis of the needle cartridge (see lines 22-35 col. 4 and lines 6-22 col. 5).


    PNG
    media_image1.png
    819
    691
    media_image1.png
    Greyscale

As to claim 22, Magnet discloses the microneedling apparatus of claim 21, wherein the main body further comprises a needle cartridge housing (housing of reciprocation unit 24) for coupling to the needle cartridge, wherein the needle cartridge housing is placed at an offset angle from the main body (see Figs. 1-4; needle cartridge placed at a 90° angle from 56).
As to claim 23, Magnet discloses the microneedling apparatus of claim 21 wherein the needle cartridge comprises: a base portion (see annotated Fig. 4 above) having a proximal end and having a distal end opposite its proximal end; a sleeve (annotated above) having a proximal end coupled to the distal end of the base portion, and having a distal end opposite its proximal end, the distal end of the sleeve oriented such that it can engage a patient's skin during operation of the microneedling apparatus; a needle unit (14 + 3) disposed at the distal end of the base portion and within the sleeve (see Figs. 1-2), the needle unit comprising at least one needle (14) extending therefrom towards the distal end of the sleeve (Figs. 1-2); wherein the drive shaft (32) is disposed through the base portion and coupled to the needle unit (Figs. 1-2), the drive shaft configured to be driven reciprocally along a longitudinal axis of the needle GECLI.00101CIP2C-2-PRELIMINARY AMENDMENTcartridge by the angular drive  (see lines 22-35 col. 4 and lines 6-22 col. 5), and thereby move the needle unit reciprocally along the axis of the needle cartridge such that the at least one needle of the needle unit extends beyond and retracts within the distal end of the sleeve (see lines 22-35 col. 4 and lines 6-22 col. 5).
As to claim 24, Magnet discloses the microneedling apparatus of claim 23, wherein the needle cartridge further comprises a needle extension adjustment mechanism (threads 20 + threads 16).
As to claim 25, Magnet discloses the microneedling apparatus of claim 24, wherein the sleeve is movable with respect to the base portion to adjust a needle extension distance that the at least one needle is allowed to extend beyond the distal end of the sleeve during operation (adjustment of threads would affect distance that needle extends).
As to claim 26, Magnet discloses the microneedling apparatus of claim 25, wherein the sleeve is coupled to the needle cartridge such that when the sleeve is turned the needle extension distance is adjusted (the examiner understands “threads”, including threads 20 and threads 16 of Magnet to constitute mating structures that are turned relative to one another).
As to claim 28, Magnet discloses the microneedling apparatus of claim 21, wherein the electric motor further comprises a rotor coupled to the angular drive (motor 64 is a rotary motor – see line 52 col. 4).
As to claim 30, Magnet teaches the microneedling apparatus of claim 21 as described above, wherein the microneedling apparatus further comprises a power source capsule (cap 68; however also see lines 57-65 col. 4 and lines 27-33 col. 5; a portable air tank or fixed air pipe alternatively being interpreted as a power source capsule).
As to claim 31, Magnet discloses the microneedling apparatus of claim 30, wherein the power source capsule is configured to be removably coupled to the main body (lines 44-46 col. 5).

As to claim 38, Magnet discloses a microneedling apparatus (Figs. 1-4) comprising: a main body housing (56) configured to house a motor (64), the motor being coupled to a rotor (motor 64 is a rotary motor – see line 52 col. 4), and the rotor being coupled to a linkage mechanism (motor shaft 74 and cam 76); a needle cartridge housing (housing of reciprocation unit 24) configured to receive a needle cartridge (see annotated Fig. 4 above), wherein the needle cartridge comprises at least one needle unit (14 + 3) configured to include at least one needle (14), the needle cartridge having a drive shaft (32) configured for attaching to the linkage mechanism through a conversion device (cam block 42); and  GECLI.001O1CIP2C-5 -PRELIMINARY AMENDMENTwherein the main body housing has a first longitudinal axis, and the needle cartridge housing has a second longitudinal axis that has an angular offset from the first longitudinal axis (see Figs. 1, 4; housing 56 and reciprocation unit 24 angled at 90° from each other); and wherein the main body housing is removably coupled to the needle cartridge housing with at least one fastener (perpendicular extension 58 and/or O-ring 62; see lines 46-51 col. 4, lines 44-48 col. 5).
As to claim 39, Magnet discloses the microneedling apparatus of claim 38, wherein the needle cartridge comprises: a base portion (see annotated Fig. 4 above) having a proximal end and having a distal end opposite its proximal end; a sleeve (annotated above) having a proximal end coupled to the distal end of the base portion, and having a distal end opposite its proximal end, the distal end of the sleeve oriented such that it can engage a patient's skin during operation of the microneedling apparatus; wherein the at least one needle unit (14 + 3) is disposed at the distal end of the base portion and within the sleeve (see Figs. 1-2), and the at least one needle (14) extending from the at least one needle unit towards the distal end of the sleeve (Figs. 1-2); wherein the drive shaft (32) is disposed through the base portion and coupled to the needle unit (Figs. 1-2), the drive shaft configured to be driven reciprocally along a longitudinal axis of the base portion by the conversion device (see lines 22-35 col. 4 and lines 6-22 col. 5), and thereby move the at least one needle unit reciprocally along the axis of the needle cartridge such that the at least one needle of the needle unit extends beyond and retracts within the distal end of the sleeve (see lines 22-35 col. 4 and lines 6-22 col. 5).
As to claim 40, Magnet discloses the microneedling apparatus of claim 39, wherein the sleeve is a needle extension adjustment sleeve is adjustable with respect to the base portion to adjust a needle extension distance that the at least one needle is allowed to extend beyond the distal end of the sleeve during operation (see Fig. 2; adjustment of threads 16 and 20 would affect how much needle extends from 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnet in view of Leonard et al. (US 2015/0272648 A1, hereafter 'Leonard').
As to claim 27, Magnet teaches the microneedling apparatus of claim 26 as described above, but is silent to wherein the base portion further comprises graduations disposed thereon such that the proximal end of the sleeve aligns with the graduations to indicate an extension distance to the user.
Leonard discloses a base portion (rod 5) further comprises graduations (graduations of scale 6) disposed thereon such that the proximal end of the sleeve (guide 4) aligns with the graduations to indicate the needle extension distance to the user (see Figs. 1a-1c, para 0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Magnet in view of Leonard such that the base portion further comprises graduations disposed thereon such that the proximal end of the sleeve aligns with the graduations to indicate an extension distance to the user. One would have been motivated to do so in order to monitor a maximum insertion depth of the needle of Magnet (see Figs. 1a-1c, para 0053 of Leonard).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnet in view of Shapiro et al. (US 4,372,315, hereafter 'Shapiro').
As to claim 29, Magnet teaches the microneedling apparatus of claim 21 as described above, but is silent to wherein the needle cartridge comprises at least one needle coupled to a RF generation circuit.
Shapiro teaches a needle coupled to a RF generation circuit for the purpose of oscillating the needle to cause destruction of tissue (see para beginning line 3 col. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Magnet in view of Shapiro such that the needle cartridge comprises at least one needle coupled to a RF generation circuit. One would have been motivated to do so in order to allow the needle of Magnet to cause destruction of tissue (see para beginning line 3 col. 3 of Shapiro).

Claim(s) 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnet in view of Palmer (US 6,537,242 A1).
As to claim 32, Magnet discloses a microneedling apparatus (Figs. 1-4) comprising: a main body housing (56) configured to house a motor (64), and at least one linkage mechanism (motor shaft 74 + cam 76 + cam block 42); a needle cartridge housing (housing of reciprocation unit 24) configured to receive a needle cartridge (see annotated Fig. 4 above), wherein the needle cartridge comprises at least one needle unit (14+3) configured to include at least one needle (14); wherein a needle cartridge housing longitudinal axis is at an offset angle from a longitudinal axis passing through the main body (see Figs. 1-4; 56 being perpendicular to 24)
Magnet is silent to wherein the main body housing is integrally formed with the needle cartridge housing. 
Palmer teaches a device for delivering a substance to skin of a user and teaches a main body housing (container 30) is integrally formed with the needle cartridge housing (12) (see para beginning line 20 col. 7 which teaches how “container 30 is removably coupled to housing 12, although in further embodiments, container 30 can be integrally formed with housing 12”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Magnet such that the main body housing is integrally formed with the needle cartridge housing or wherein the two housing are removably coupled depending on the desired embodiment. One having ordinary skill in the art would have recognized different advantages for each configuration (integral for easier manufacture, less overall parts; removably coupled for easier cleaning, replacement of individual parts, etc…) (see paragraph beginning line 20 col. 7 of Palmer).

As to claim 33, Magnet in view of Palmer teaches the apparatus of claim 32 as described above. Magnet further discloses wherein the at least one linkage mechanism includes an angular drive (motor shaft 74 + cam 76 + cam block 42 constituting an angular drive).
As to claim 34, Magnet in view of Palmer teaches the microneedling apparatus of claim 32 as described above. Magnet further discloses wherein the needle cartridge comprises: a base portion (see annotated Fig. 4 above) having a proximal end and having a distal end opposite its proximal end; a sleeve (annotated above) having a proximal end coupled to the distal end of the base portion, and having a distal end opposite its proximal end, the distal end of the sleeve oriented such that it can engage a patient's skin during operation of the microneedling apparatus; wherein the at least one needle unit (14 + 3) is disposed at the distal end of the base portion and within the sleeve (see Figs. 1-2), and wherein the at least one needle (14) extends from the at least one needle unit towards the distal end of the sleeve (Figs. 1-2); a drive shaft (32) is disposed through the base portion and coupled to the needle unit (Figs. 1-2), the drive shaft configured to be driven reciprocally along a longitudinal axis of the base portion by an angular drive (motor shaft 74 + cam 76 + cam block 42 constituting an angular drive), and thereby move the at least one needle unit reciprocally along the axis of the needle cartridge such that the at least one needle of the needle unit extends beyond and retracts within the distal end of the sleeve (see lines 22-35 col. 4 and lines 6-22 col. 5).
As to claim 35, Magnet in view of Palmer teaches the microneedling apparatus of claim 32 as described above. Magnet further discloses wherein the needle cartridge further comprises a needle extension adjustment mechanism (threads 16 + threads 20).
As to claim 36, Magnet in view of Palmer teaches the microneedling apparatus of claim 34 as described above. Magnet further discloses wherein the sleeve is a needle extension adjustment sleeve movable with respect to the base portion to adjust a needle extension distance that the at least one needle is allowed to extend beyond the distal end of the sleeve during operation (adjustment of threads 16 and 20 would affect distance that needle extends).
As to claim 37, Magnet in view of Palmer teaches the microneedling apparatus of claim 36 as described above. Magnet further discloses wherein the needle extension adjustment sleeve is rotationally coupled to the base such that when the sleeve is turned the needle extension distance is adjusted (see Fig. 2; adjustment of threads 16 + 20 would affect distance that needle extends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783